Citation Nr: 1003141	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.  He had service in the Korean Conflict, during 
which he received the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
posttraumatic stress disorder and assigned a 30 percent 
evaluation, effective April 2002.

In May 2007, the Veteran presented testimony before the 
undersigned Veterans Law Judge.  In September 2007, the Board 
denied an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2009, the Veteran and 
the Secretary of VA filed a joint motion to vacate the Board 
decision.  Specifically, it determined that the September 
2007 Board decision failed to provide adequate reasons and 
bases for its determination that the Veteran's posttraumatic 
stress disorder did not warrant an evaluation in excess of 
30 percent in light of a May 2007 letter from the Veteran's 
treating social worker that the Veteran's posttraumatic 
stress disorder was severe and made the Veteran "essentially 
unemployable."  That same month, the Court granted the 
motion.  The case has been returned to the Board for further 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

This claim must be remanded.  The Veteran has been receiving 
treatment from the Vet Center since 2001.  Of record are the 
treatment records from that facility from 2001 until November 
2006.  It is clear that the Veteran has received ongoing 
treatment from the Vet Center since November 2006, as he 
testified at the May 2007 hearing of such treatment, and in a 
May 2008 letter, the social worker stated the Veteran was 
continuing "readjustment counseling."  This would indicate 
that there are outstanding relevant records pertaining to the 
Veteran's service-connected posttraumatic stress disorder.  
Thus, these records must be obtained.

Additionally, that May 2008 letter from the Vet Center social 
worker was submitted after the September 2007 Board decision.  
There is nothing in the record to indicate the Veteran has 
waived initial consideration of this evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, this is another basis for the remand.

The RO/AMC should check to see if there are any outstanding 
relevant VA treatment records pertaining to treatment for 
posttraumatic stress disorder.  Of record are VA treatment 
records up until April 2007.

If, after reviewing the additional clinical records from the 
Vet Center and, possibly, the VA Medical Center, the RO/AMC 
finds that they show evidence of an increase in severity of 
the service-connected disability, it should order a new VA 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the Vet 
Center treatment records from the Tacoma, 
Washington, facility from November 2006 to 
the present.

2.  The RO/AMC should attempt to obtain 
any relevant VA treatment records from 
April 2007 to the present.  

3.  If, after reviewing the additional 
clinical records pertaining to treatment 
for posttraumatic stress disorder, the 
RO/AMC finds that these treatment records 
show evidence of an increase in severity 
of the service-connected disability, it 
should order a new VA examination.  

4.  The RO/AMC is free to conduct any 
additional development it finds is 
warranted.

5.  The RO/AMC should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

